Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 1 of 7




                Exhibit D
            Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 2 of 7




                                            New York University
                                         Sexual Misconduct Hearing
                                           Summary and Decision

Date of Hearing
December 10, 2018 – 4:00 pm to 11:00 pm
726 Broadway, Room 723

Parties
Jane Roe    , Complainant
John Doe , Respondent (via Skype)
Adjudicator
Craig Jolley, Director, NYU Office of Student Conduct

Also Present
Samuel Hodge, Title IX Investigator, NYU Office of Equal Opportunity
Christine Janick, Adviser to the Complainant
Lauren Stahl, Adviser to the Respondent (via Skype)
Allen McFarlane, Adviser to the Respondent (via Skype)
Colleen Maeder, Assistant Director, NYU Office of Student Conduct
William Miller, Esq., NYU Office of General Council, Adviser to the Adjudicator


Hearing Overview

This hearing was commenced to determine whether John Doe (“the Respondent”) engaged in prohibited
conduct in violation of the New York University (“NYU”) Sexual Misconduct, Relationship Violence and Stalking
policy. Specifically, Jane Roe (“Complainant”) has alleged that the Respondent has engaged in a pattern
of harassing and threatening behavior, including non-consensual sexual touching, sexual harassment, sexual
exploitation, and stalking, that has caused her emotional distress. The Complainant further alleged the
Respondent repeatedly violated a no-contact directive issued by the University on April 22, 2018. A full summary
of the matter can be found in the investigation report prepared by the NYU Office of Equal Opportunity.

The hearing began at 4:31 pm with introductions and an overview of the process. Thereafter, Samuel Hodge,
Title IX Investigator, from the NYU Office of Equal Opportunity, provided a summary of the investigation
conducted by his office. After the overview, the Adjudicator and all parties were afforded an opportunity to ask
questions to Mr. Hodge about the investigative process. After the investigation overview, the Adjudicator heard
the Complainant’s perspective of the matter and asked questions about the information contained in the
investigation report. The Respondent was then afforded the opportunity to pose questions to the Complainant
by submitting them in writing to the Adjudicator. After this, the Adjudicator then heard the Respondent’s
perspective and asked questions about the information contained in the investigation report. The Complainant
was given the opportunity to pose questions to the Respondent by submitting them to the Adjudicator. The
Adjudicator then heard from two witnesses, Witness 1 and Witness 2 , and the parties were afforded the
opportunity to propose questions by submitting them in writing to the Adjudicator. After both parties provided
their final thoughts and a closing statement, the hearing was adjourned at 11:06 pm.
            Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 3 of 7



Standard of Review

In order to provide context regarding the parties’ relationship, the investigation report includes information and
allegations of conduct which occurred prior to the Respondent’s enrollment at NYU. For the purposes of this
analysis, only conduct that is alleged to have occurred while the Respondent was enrolled at NYU will be
considered in relevance to the NYU policy in effect at that time.

The allegations against the Respondent include a series of incidents spanning from September 2017 to May
2018. When the Respondent first enrolled at NYU, the Policy in effect was dated August 25, 2017. This policy
was in effect for the majority of the time period during which the allegations have been raised. The policy was
updated on April 19, 2018. While the two policies do not substantially differ, this review will made by
considering the policy in effect at the time of the alleged incident of misconduct.

The NYU Sexual Misconduct, Relationship Violence, and Stalking Policy as in effect on August 25, 2017, defines
sexual assault (non-consensual sexual contact) as:

        Non-Consensual Sexual Contact is having or attempting to have sexual contact with another individual (i)
        by force, threat of force, or coercive conduct; (ii) without affirmative consent; or (iii) where that
        individual is incapacitated. Sexual contact includes touching, fondling or other intentional contact with
        the breasts, buttocks, groin, or genitals (over or under an individual’s clothing) for purposes of sexual
        gratification or when such private body parts are otherwise touched in a sexual manner.

The policy defines sexual harassment as

        Sexual or Gender-Based Harassment: Sexual Harassment is any unwelcome sexual advance, request for
        sexual favors, or other unwanted conduct of a sexual nature, whether verbal, non-verbal, graphic,
        physical, or otherwise, when one or more of the following conditions are present:

                (iii) Such conduct has the purpose or effect of unreasonably interfering with an individual’s
                learning, working, or living environment; in other words, it is sufficiently severe, pervasive, or
                persistent as to create an intimidating, hostile or offensive learning, working, or living
                environment under both an objective - a reasonable person’s view - and subjective - the
                Complainant’s view - standard (hostile environment).

The policy defines sexual exploitation as

        Sexual Exploitation refers to specific forms of Sexual Misconduct that involve non-consensual use of
        another individual’s nudity or sexuality, excluding behavior that constitutes one of the other Sexual
        Misconduct offenses. Examples of Sexual Exploitation include but are not limited to:

                Voyeurism (such as watching or taking pictures, videos, or audio recordings of another person
                engaging in a sexual act, in a state of undress, or in a place and time where such person has a
                reasonable expectation of privacy, such as a changing room, toilet, bathroom, or shower, each
                without the affirmative consent of all parties);
            Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 4 of 7



The policy defines stalking as

        Stalking occurs when a person engages in a course of conduct toward another person under
        circumstances that would cause a reasonable person to fear bodily injury or experience substantial
        emotional distress.

        Course of conduct means two or more acts including but not limited to unwelcome acts in which the
        stalker directly, indirectly, or through third parties, by any action, method, device, or means, follows,
        monitors, observes, surveils, threatens, or communicates to or about a person, or interferes with a
        person’s property. Substantial emotional distress means significant mental suffering or anguish.

        Stalking includes the concept of cyber-stalking, a particular form of stalking in which electronic media
        such as the internet, social networks, blogs, cell phones, texts, or other similar devices or forms of
        contact are used.

The NYU Sexual Misconduct, Relationship Violence, and Stalking Policy (“Policy”) requires that an Adjudicator
make a decision, based on a “preponderance of evidence” (more likely than not) standard, as to whether a
violation of this policy has occurred.

Decision

As summarized below, I find by a preponderance of the evidence that the Respondent has engaged in a course
of conduct which violates the University’s Sexual Misconduct, Relationship Violence, and Stalking Policy.

The parties began a friendship in 2016 that evolved into a dating relationship. During the 2016-17 academic
year, the Complainant was a student at NYU while the Respondent attended the University of Connecticut.
During that year, the Respondent visited the Complainant in New York on multiple occasions.

In August 2017, the Respondent transferred to NYU and was assigned to live in the Lafayette residence hall.
Through the established room change process, the Respondent switched his assignment to University Hall
where the Complainant lived.

The Complainant has alleged that, during the time of his enrollment at NYU, the Respondent has engaged in a
pattern of harassing and threatening behavior that has caused her emotional distress.

Allegations of Non-Consensual Sexual Contact

The Complainant has alleged that, on multiple occasions over the course of the academic year, she awoke to
find the Respondent touching her bare breasts. The Respondent denied doing this and stated that any touching
between them was consensual. As the dates and times of these allegations are unclear and, based on the
testimony of both parties, seem to have occurred within the context of an ongoing relationship that included
other consensual intimate activity, I do not find that there is sufficient evidence to support a finding of sexual
assault.

Allegations of Sexual Exploitation

The Complainant stated that she viewed photographs of herself with her breasts exposed on the Respondent’s
phone, which were taken while she was asleep. In response, the Respondent acknowledged that he did take
photos of the Complainant while she slept but that they did not display her exposed breasts. He stated that
some of the photos may have shown “cleavage.” I find that these photos, even if the Complainant’s breasts
were only partially exposed, were “content of a sexual nature without the person’s affirmative consent.” The
            Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 5 of 7



evidence, including the Respondent’s own statements, supports that he took photographs of the Complainant in
a state of undress and at a place and time when she had a reasonable expectation of privacy.

Accordingly, I find it more likely than not that the Respondent engaged in sexual exploitation as defined under
the NYU Sexual Misconduct, Relationship Violence, and Stalking Policy.

Allegations of Sexual Harassment, Stalking, and Violation of the No-Contact Directive

As noted above and in the investigation report, the Complainant stated that she attempted to dissolve her
relationship with the Respondent in or around February of 2018. She alleges that after that, the Respondent
engaged in a pattern of unwanted and pervasive behavior that caused her substantial emotional distress.

The most prevalent means by which the Complainant received alleged unwelcomed contact was by voicemail
and messaging though text and Facebook. The attachments in the investigation report provide hundreds of
messages that the Respondent sent to the Complainant expressing his desire to remain in contact. Despite the
Complainant repeatedly communicating her desire to end the relationship, he persisted. I find that the repeated
unwelcome contact from the Respondent about their prior dating relationship, thus constituting “unwelcome
conduct of a sexual nature,” unreasonably interfered with, and was sufficiently severe, pervasive, and persistent
as to create an intimidating, hostile or offensive learning and living environment (hostile environment) for the
Complainant. This behavior constitutes sexual harassment as defined under University Policy.

In regards to the allegations of stalking, when considering the totality of evidence as a whole, I find that the
Respondent intentionally attempted to create circumstances where he could control and manipulate the
Complainant’s life. When the Complainant was unresponsive to his messages, the Respondent sent messages
demanding that she respond right away, oftentimes within ten minutes. Despite having a tense history with the
Complainant’s parents, the Respondent would nonetheless send them unsolicited text and voicemail messages
saying that he was concerned about her substance use and mental health. Other efforts centered on the
Respondent’s desire for the Complainant to cease all communication with their common friends. During the
hearing, the Respondent repeatedly mentioned that he was upset with the Complainant because she did not
appreciate the nice things he did for her, such as buying presents or taking her out to expensive shows and
dinners. He stated that he was also upset that he had done nice things for her birthday and that she had never
done anything for his birthday.

On March 10, 2018, the parties were with a group of friends at University Hall. The Complainant alleged that at
one point, she laughed at a joke about the Respondent and he became very angry. Later, after others had left,
the Respondent sent her several messages on WhatsApp asking to talk with her. The Respondent returned to
the Complainant’s room and, according to the Complainant, began banging on the door and shaking the door
handle to get her to open the door. The Complainant said that she did not answer out of fear. Instead, she
called a friend who came over to leave the building with her. The Complainant stated that the Respondent went
with the two of them to Rubin Hall. In response, the Respondent denied that he had pounded on the door but
acknowledged that he was angry at how the Complainant had treated him in front of their friends. He also
stated that he was upset that the Complainant initially did not want to talk with him, but that she was then
willing to leave with another person to go to Rubin. Therefore, he went with them because he “wanted to see
how it played out.”

On or about April 2, 2018, the Complainant received messages from the Respondent expressing a desire to talk.
The Complainant was at Rubin Hall but, in an effort to avoid the Respondent, left before he arrived. In a series
of messages that followed, the Respondent stated to the Complainant “I fucking hate you. I walked here and you
                 Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 6 of 7



w al k e d b a c k ” ; “ Yo u bit c h, y o u a bs ol ut e bit c h, I will c all y o u u ntil y o u t al k t o m e ”; “ I’ m g oi n g t o fi n d y o u
                                                            P er s o n 3
d o or b al ell (s p) i n fi v e s e c o n ds . I will t ell             (t h e C o m pl ai n a nt’s r o o m m at e) e v er y f u c ki n g t hi n g. If y o u d o n’t
w a k e u p a n d t al k t o m e i n 1 0 mi n ut es. I s w e ar I will. I’ m s o f u c ki n g piss e d off ”. T h e m ess a g es c o nti n u e d t o st at e
“I’ m gi vi n g y o u fi v e mi n ut es a n d ni d hi will k n o (s p) e v er yt hi n g; y o ur p ar e nts will k n o w e v er yt hi n g ; pr ess c h ar g es
a g a i nst m e. I d o n’t gi v e a f u c k. ” W h e n as k e d f or a r es p o ns e at t h e h e ari n g, t h e R es p o n d e nt st at e d t h at, at t his
p oi nt, h e r e aliz e d t h at t h e C o m pl ai n a nt di d n ot wis h t o c o nti n u e t h e r el ati o ns hi p wit h hi m.

T h e C o m pl ai n a nt pr o vi d e d a vi d e o of a n e n c o u nt er b et w e e n h ers elf a n d t h e R es p o n d e nt r e c o rd e d o n A pril 8,
2 0 1 8 at Li pt o n H all. I n t h e vi d e o, t h e R es p o n d e nt as ks if t h e C o m pl ai n a nt will t al k t o hi m a g ai n w hil e s h e cri es
n o. T h e R es p o n d e nt t h e n st at es “t h e n I’ m n ot g oi n g t o l e a v e y o u al o n e u nl ess y o u pr o mis e t o t al k t o m e a n d l et
m e fi nis h it. ” H e als o s e e ms t o pr es e nt a n a p p ar e nt ulti m at u m, st ati n g “ Y o u h a v e t o c h o os e. Y o u’r e eit h er g oi n g
t o t al k t o m e or y o u’r e g oi n g t o … ” b ef or e t h e C o m pl ai n a nt i nt err u pts wit h f urt h er cr yi n g. W h e n as k e d a b o ut t h e
vi d e o at t h e h e ari n g, t h e R es p o n d e nt e x pr ess e d u n h a p pi n ess t h at t h e C o m pl ai n a nt h a d r e c or d e d hi m wit h o ut
his k n o wl e d g e or c o ns e nt.

O n A pril 2 1 , 2 0 1 8, t h e R es p o n d e nt s e nt s e v er al m ess a g es a n d v oi c e m ails t o t h e C o m pl ai n a nt d e m a n di n g t h at
s h e c o nt a ct hi m . T h e m ess a g es i n cl u d e d st at e m e nts s u c h as “I t hi n k if y o u t h o u g ht w h at I di d e arli er o n w o ul d
c a us e pr o bl e ms – Y o u’r e i n f or a h ell of a ri d e ”, “I’ll gi v e y o u till 1, aft er t h at, it’ll g o b a d ”. H e als o s e nt m ulti pl e
pi ct ur es t a k e n d uri n g t h eir r el ati o ns hi p of w hi c h t h e C o m pl ai n a nt u n d erst o o d t o b e a t hr e at t h at h e w o ul d s e n d
t h e m t o h er p ar e nts. T h e C o m pl ai n a nt e v e nt u all y a gr e e d t o c o m e m e et t h e R es p o n d e nt at U ni v ersit y H all.
D uri n g t his e n c o u nt er, t h e R es p o n d e nt r e c or d e d hi ms elf s p e a ki n g i nt o his p h o n e a b o ut t h e C o m pl ai n a nt, w hil e
p a n ni n g b a c k t o s h o w h er sitti n g o n t h e fl o or u ps et. T h e vi d e o w as s u b mitt e d as e vi d e n c e b y t h e C o m pl ai n a nt.
I n r e vi e wi n g t his vi d e o, I b eli e v e t h at an o bj e cti v e vi e w er w o ul d fi n d t h e w or ds a n d a cti o ns of t h e R es p o n d e nt
a n d t h e C o m pl ai n a nt’s st at e of distr ess t o b e u ns ettli n g a n d dist ur bi n g.

O n A pril 2 2, 2 0 1 8, t h e C o m pl ai n a nt r e p ort e d t h e R es p o n d e nt’s c o n d u ct t o t h e N Y U D e p art m e nt of P u bli c S af et y.
A n o -c o nt a ct dir e cti v e w as s e nt t o t h e R es p o n d e nt at 1 0: 2 6 p m b y e m ail. At t h e h e ari n g, t h e R es p o n d e nt
a c k n o wl e d g e d t h at h e r e c ei v e d t h e dir e cti v e at t h at ti m e a n d u n d erst o o d its m e a ni n g. N ot wit hst a n di n g, t w e nt y
t hr e e mi n ut es l at er at 1 0: 5 5 p m, h e s e nt t h e C o m pl ai n a nt a F a c e b o o k m ess a g e st ati n g “ W ell t h er e g o es t h e R A
p osit i o n.” T h e m ess a gi n g c o nti n u e d o v er t h e f oll o wi n g d a ys, i n cl u di n g a m ess a g e t h at st at e d “ T his c o ul d b e
c at astr o p hi c f or y o u b e c a us e of a mist a k e I m a d e, I d o n’t c ar e w h at’s i n pl a c e y o u n e e d t o b e a w ar e. ”

O n A pril 2 9, 2 0 1 8, t h e R es p o n d e nt l eft t h e C o m pl ai n a nt m ulti pl e v oi c e m ail m ess a g es a p ol o gizi n g f or his
c o n d u ct. O n t h at s a m e d a y, h e als o s e nt m ess a g es t o t h e C o m pl ai n a nt’s m ot h er st ati n g t h at t h e C o m pl ai n a nt
m a y b e “ u n d er t h e i nfl u e n c e of dr u gs or al c o h ol. ” Als o o n t h at d a y, t h e R es p o n d e nt a p pr o a c h e d t h e
C o m pl ai n a nt at U ni v ers alit y H all a n d att e m pt e d t o e n g a g e h er i n a c o n v ers ati o n. D uri n g t h e i n v esti g ati o n a n d at
t h e h e ari n g, t h e R es p o n d e nt a c k n o wl e d g e d a p pr o a c hi n g t h e C o m pl ai n a nt a n d st at e d t h at his e m o ti o ns “ g ot t h e
b est of (hi m ). ”

T h e C o m pl ai n a nt all e g e d t h at o n M a y 2, 2 0 1 8, t h e R es p o n d e nt f oll o w e d h er fr o m a dist a n c e as s h e tr a v el e d
t hr o u g h t h e N Y U ar e a. As e vi d e n c e of t his b e h a vi or, t h e C o m pl ai n a nt s u b mitt e d el e v e n p h ot os t h at s h e t o o k of
t h e R es p o n d e nt i n t hr e e diff er e nt l o c ati o ns as h e foll o w e d h er t hr o u g h o ut aft er n o o n, i n cl u di n g at W as hi n gt o n
S q u ar e P ar k, o n M c D o u g al Str e et, a n d i n t h e Li pt o n Di ni n g H all. T h e R es p o n d e nt d e ni e d t h at h e w as f oll o wi n g
t h e C o m pl ai n a nt a n d s u g g est e d t h at h e b eli e v e d it w as t h e C o m pl ai n a nt w h o w as f oll o wi n g hi m. I d o n ot fi n d
t h e R es p o n d e nt’s e x pl a n ati o n t o b e cr e di bl e a n d b eli e v e t h at his c o n d u ct w as a c o ntin u a n c e of a p att er n of
b e h a vi or t h at w o ul d c a us e a r e as o n a bl e p ers o n i n t h e p ositi o n of t h e C o m pl ai n a nt t o f e ar f or t h eir s af et y a n d
e x p eri e n c e s u bst a nti a l e m oti o n al a n d m e nt al distr ess. T his c o n d u ct c o nstit ut es st al ki n g as d efi n e d u n d er N Y U
             Case 1:20-cv-01343-GHW Document 24-41 Filed 05/11/20 Page 7 of 7



Policy.

Conclusion

When considering the totality of the matter, I find that there is overwhelming evidence that the Respondent has
engaged in an extended pattern of conduct that would cause a reasonable person in the position of the
Complainant to experience fear for their safety, substantial emotional distress, significant mental suffering, and
anguish. This behavior has included sexual harassment, sexual exploitation and stalking as defined under the
NYU Sexual Misconduct, Relationship Violence, and Stalking Policy.

Sanctions

In reviewing the totality of circumstances, the threatening and excessive nature of the Respondent’s conduct,
the repeated and blatant disregard of the University’s no-contact directive, and most notably, the unsettling and
egregious pattern of stalking behaviors, which alone merit the sanctions described below, the following
sanctions shall be imposed:

    •     The Respondent is expelled from New York University and shall be permanently ineligible to return to
          NYU in any capacity, including NYU Shanghai, NYU Abu Dhabi, and all study away sites and
          programs. The Respondent shall be Persona Non Grata (PNG), prohibiting access or entry to all NYU
          facilities. The Respondent is also permanently prohibited from participating in any University sponsored
          event or activity, whether occurring on or off campus. The effect of this sanction shall be held in
          abeyance through the completion of any appeal proceedings, if applicable.

    •     A notation shall be placed on the Respondent’s academic transcript stating that the student was
          “expelled after the finding of responsibility for a code of conduct violation”. The notation shall remain
          on the transcript permanently.


Respectfully submitted,

Craig Jolley, J.D., M.A.
Director, Office of Student Conduct and Community Standards
Division of Student Affairs, New York University
